Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 16, 18-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Moscato (US 2009/0040296) in view of Mukawa (US 2013/0300766).

As to claim 1, Moscato (Figs. 1, 5) teaches an interface device for a separate wearable visualization device, the interface device comprising: 
a head strap assembly (Strap including frame 6) configured to be worn on a head of a guest when in use to secure the interface device to the head (Par. 53); 
an interface frame (35) coupled to the head strap assembly;
a viewing component (Lens located within the frame) coupled to the interface frame (Shown in Fig. 5A) and configured to allow viewing of one or more 2-dimensional (2-D) images (Viewing the display within 34 through the lens); and 
an attachment mechanism (Attachment mechanism between 34 and 35) configured to removably couple the separate wearable visualization device to the interface frame (Pars. 108, 110), wherein the wearable visualization device (34) comprises one or more displays for displaying virtual features when in use (Pars. 91-93, 106).

However, Moscato does not teach a 3-D viewing component.
On the other hand, Mukawa (Figs. 1, 2) teaches a three-dimensional (3-D) viewing component (Stereoscopic display) coupled to the interface frame and configured to allow viewing of one or more coded 2-dimensional (2-D) images as one or more deciphered 3-D features (Through the use of polarization films) (Pars. 103-104).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the stereoscopic display of Mukawa with the detachable display of Moscato because the combination would allow for the display of additional data through the incorporation of two and three-dimensional image data.

As to claim 16, Moscato and Mukawa teach the elements of claim 1 above.
Moscato also teaches a first attachment mechanism (35) configured to removably couple a separate wearable visualization device to the interface frame; and 
the separate wearable visualization device, comprising: 
one or more opaque displays (Display within 22) on which one or more virtual features are displayed when in use; and
a second attachment mechanism (Mechanism corresponding to 34) configured to removably engage the first attachment mechanism (Par. 106).
Mukawa also teaches a combined three-dimensional (3-D) and augmented reality viewing system (Par. 103).

As to claim 2, Moscato teaches wherein the viewing component comprises one or more lenses (Par. 88).
However, Moscato does not teach a 3-D viewing component.
On the other hand, Mukawa (Figs. 1, 2) teaches a three-dimensional (3-D) viewing component (Stereoscopic display) (Pars. 103-104).

As to claim 3, Moscato teaches wherein the 3-D viewing component is toollessly removable from the interface frame (Fig. 5A shows a removable display module 34 slidable into the receiving housing 35).

As to claim 4, Moscato teaches the elements of claim 1 above.
However, Moscato does not teach wherein the 3-D viewing component comprises a passive 3-D lens assembly.
On the other hand, Mukawa teaches wherein the 3-D viewing component comprises a passive 3-D lens assembly (E.g. through the use of a convex lens) (Par. 97).

As to claim 5, Moscato teaches the elements of claim 1 above.
However, Moscato does not teach wherein the 3-D viewing component comprises an active 3-D lens assembly.
On the other hand, Mukawa teaches wherein the 3-D viewing component comprises an active 3-D lens assembly (E.g. through the use of a spatial light modulation device 150) (Par. 115).

As to claim 8, Moscato teaches the elements of claim 1 above.
However, Moscato does not teach a 3-D viewing component.
On the other hand, Mukawa teaches wherein the wearable visualization device comprises an electronic eyeglasses configured for augmented reality (AR) viewing or a virtual reality (VR) headset (Augmented reality shown in Fig. 8).

As to claim 18, Moscato teaches the elements of claim 1 above.
However, Moscato does not teach wherein the 3-D viewing component comprises an active shuttering lens assembly.
On the other hand, Mukawa teaches wherein the 3-D viewing component comprises an active shuttering lens assembly (E.g. a light shutter) (Par. 73).

As to claim 19, Moscato teaches an amusement park controller (A person other than the user) configured to instruct a projector or an electronic display device to present the projected or displayed images, wherein the projected or displayed images comprise a prompt to attach the separate wearable visualization device (The person can instruct the user of the HMD to attach the separate wearable visualization device).
Mukawa also teaches a combined three-dimensional (3-D) and augmented reality viewing system (Par. 103).

As to claim 20, Moscato teaches wherein the separate wearable visualization device comprises a headset comprising the one or more opaque displays on which one or more virtual features are displayed when in use (34 becomes a headset when attached to 35, as shown in Fig. 5A).

Claim(s) 11, 12, 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Moscato (US 2009/0040296) in view of Mukawa (US 2013/0300766) in view of Yang (US 2016/0238850).

As to claim 11, Moscato and Mukawa teach the elements of claim 1 above.
Moscato also teaches a first attachment mechanism (35) configured to removably couple a separate wearable visualization device to the interface frame; and 
a second attachment mechanism (Mechanism corresponding to 34) configured to removably engage the first attachment mechanism (Par. 106).
Mukawa also teaches a combined three-dimensional (3-D) and augmented reality viewing system (Par. 103).

However, Moscato and Mukawa do not teach a transparent display.
On the other hand, Yang (Fig. 2) teaches the wearable visualization device, comprising: 
one or more transparent or semi-transparent displays (30) on which one or more virtual features are displayed when in use (Par. 27).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the transparent display of Yang with the HMD of Moscato, as modified by Mukawa, because the combination would allow the user to still see the surrounding environment while still being able to view the displayed content. 

As to claim 12, Moscato teaches wherein the 3-D viewing component comprises one or more lenses permanently attached to the interface frame (Lens located within the frame).

As to claim 15, Moscato and Mukawa teach the elements of claim 1 above.
However, Moscato and Mukawa do not teach a transparent display.
On the other hand, Yang (Fig. 2) teaches wherein the wearable visualization device comprises electronic eyeglasses comprising the one or more transparent or semi-transparent displays (30) on which one or more virtual features are displayed when in use such that a real-world environment comprising the projected or displayed 3-D images (Par. 39) is simultaneously viewable with the virtual features (Par. 27).

Claim(s) 6, 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Moscato (US 2009/0040296) in view of Mukawa (US 2013/0300766) in view of Crocco (US 2012/0326948).

As to claim 6, Moscato and Mukawa teach the elements of claim 1 above.
However, Moscato and Mukawa do not teach wherein the 3-D viewing component comprises a first lens having a first polarization and a second lens having a second polarization, different than the first polarization.
On the other hand, Crocco (Figs. 1-2) teaches wherein the 3-D viewing component comprises a first lens having a first polarization (E.g. polarization corresponding to a right lens) and a second lens having a second polarization (E.g. polarization corresponding to a left lens), different than the first polarization (Par. 50).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the polarized lenses of Crocco with the HMD of Moscato, as modified by Mukawa, because the combination would allow for the passive stereoscopic display of images, increasing the usability of the device.

As to claim 17, Moscato and Mukawa teach the elements of claim 1 above.
However, Moscato and Mukawa do not teach lens polarization.
On the other hand, Crocco (Figs. 1-2) teaches wherein the 3-D viewing component comprises one or more polarized lenses (Par. 50).

Claim(s) 9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Moscato (US 2009/0040296) in view of Mukawa (US 2013/0300766) in view of Yamamoto (US 2007/0279318).

As to claim 9, Moscato and Mukawa teach the elements of claim 1 above.
However, Moscato and Mukawa do not teach magnetic coupling of the display portion to the frame.
On the other hand, Yamamoto (Figs. 16-17) teaches wherein the attachment mechanism comprises one or more magnets configured to magnetically engage corresponding magnets or metallic attachment structures provided on the wearable visualization device when in use (A display device 20 can be attached to a main body through magnetic attraction between surfaces 29 and 52) (Par. 162).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the magnetically attached display device of Yamamoto with the HMD of Moscato, as modified by Mukawa, because the combination would provide a readily manufacturable attachment mechanism between the HMD frame and the external display device, allowing for manufacturing flexibility.

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Moscato (US 2009/0040296) in view of Mukawa (US 2013/0300766) in view of Ellis (US 2019/0041899).

As to claim 10, Moscato and Mukawa teach the elements of claim 1 above.
However, Moscato and Mukawa do not teach the specifics of the coupling of the display portion to the frame.
On the other hand, Ellis (Figs. 1, 5) teaches wherein the attachment mechanism comprises one or more support ribs configured to engage the wearable visualization device when in use (A display device within the portion including the front cover 103 is affixed to a frame portion (including elements 111, etc.) through a ribbed support system) (Pars. 19, 24).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the ribbed support-based attachment system for a display device of Ellis with the HMD of Moscato, as modified by Mukawa, because the combination would provide a readily manufacturable attachment mechanism between the HMD frame and the external display device, allowing for manufacturing flexibility.

Claim(s) 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Moscato (US 2009/0040296) in view of Mukawa (US 2013/0300766) in view of Yang (US 2016/0238850) in view of Crocco (US 2012/0326948).

As to claim 13, Moscato, Mukawa and Yang teach the elements of claim 11 above.
However, Moscato, Mukawa and Yang do not teach wherein the 3-D viewing component comprises a first lens having a first polarization and a second lens having a second polarization, different than the first polarization.
On the other hand, Crocco (Figs. 1-2) teaches wherein the 3-D viewing component comprises a first lens having a first polarization (E.g. polarization corresponding to a right lens) and a second lens having a second polarization (E.g. polarization corresponding to a left lens), different than the first polarization (Par. 50).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the polarized lenses of Crocco with the HMD of Moscato, as modified by Mukawa and Yang, because the combination would allow for the passive stereoscopic display of images, increasing the usability of the device.

Claim(s) 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Moscato (US 2009/0040296) in view of Mukawa (US 2013/0300766) in view of Yang (US 2016/0238850) in view of Yamamoto (US 2007/0279318).

As to claim 14, Moscato, Mukawa and Yang teach the elements of claim 11 above.
However, Moscato, Mukawa and Yang do not teach magnetic coupling of the display portion to the frame.
On the other hand, Yamamoto (Figs. 16-17) teaches wherein the first attachment mechanism comprises a first magnet (52) and the second attachment mechanism comprises a second magnet (A display device 20 can be attached to a main body through magnetic attraction between surfaces 29 and 52) (Par. 162).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the magnetically attached display device of Yamamoto with the HMD of Moscato, as modified by Mukawa and Yang, because the combination would provide a readily manufacturable attachment mechanism between the HMD frame and the external display device, allowing for manufacturing flexibility.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited references, whether alone or in combination, teaches the polarization matching of claim 7.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691